DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6, 8-9, 11-13, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2006/0285747), in view of Dsouza et al (US 2019/0355172).
Regarding Claim 1, Blake teaches a method (Fig. 2) comprising: capturing an initial series of images of a foreground object in front of a background image ([0028], Fig. 2, video teleconferencing environment 200 where video camera 202 is commonly mounted with a wide field of view in an attempt to keep the participant framed within the field of view of the video camera (~foreground), the wide field of view also captures the background 208 of the scene [0035], input images from video input device);
segmenting at least one frame of the initial series of images into the foreground object and the background image ([0037], Fig. 2, given an input sequence of images, an input image frame 210 at time t 
evaluating according to a second segmentation technique ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally the contrast model 234); and
selecting a background for segmenting a subsequent series of images according to the second segmentation technique ([0046], Fig. 2, segmentation indicators 218 (e.g., labels of foreground, background) from the segmentation module 216 and their associated pixels of the input image 210 may be used by an image processor 220 to modify and/or process the input image 210 based on the segmentation indicators 218 to produce an output image 222, the image processor may extract at least a portion of the foreground pixels and composite them with an alternative background image which may be of an alternative scene, a single color, a displayed object from another application such as a spreadsheet or presentation application and the like, at least a portion of the background pixels may be replaced with an alternative background image, the background image may be any suitable image, such as an alternative location scene (e.g., a beach), input from another application such as presentation slides, and the like, subsequent frames of the teleconference video stream may send the recipient only the foreground pixels, which may be combined with an alternative background image).

In the same field of endeavor, Dsouza teaches generating one or more test backgrounds, evaluating the one or more test backgrounds according to a second segmentation technique; and selecting a final background from the one or more test backgrounds ([0023], disclosed system is configured to select one or more background images to match with each of the foreground images, [0035], background processor 230 is generally configured to generate a background image as the virtual background for the segmented foreground object produced by foreground processor 220, the background image can be generated such that it corresponds with the motion, position, and/or orientation of the mobile device, [0061-0062], Fig. 7, at 720 first set of images is received, these images are a set of images with a common foreground object, first set of images may be selected based on the specific metadata associated with the characteristics of the motion of the mobile device, [0063], Fig. 7, at 730, a second set of images corresponding to the first set of images are identified based on one or more characteristics of motion of the mobile device, [0067], at 740 the foreground object may be synthesized into each of the second set of images).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of foreground and background layers in video image data through color, motion, and contrast segmentation such that an alternative background replacement may be performed, as taught in Blake, to further include evaluating a plurality of available backgrounds according to image segmentation information such that a final background from the set of available backgrounds may be selected, as taught in Dsouza, in order to provide better matched and more realistic and dynamically adaptable virtual background imagery. (See
Regarding Claim 2, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Blake further teaches adjusting a physical background to match the final background; capturing the subsequent series of images; and segmenting frames of the subsequent series of images according to the second segmentation technique ([0046], Fig. 2, the image processor may extract at least a portion of the foreground pixels and composite them with an alternative background image which may be of an alternative scene, a single color, a displayed object from another application such as a spreadsheet or presentation application and the like, at least a portion of the background pixels may be replaced with an alternative background image, the background image may be any suitable image, such as an alternative location scene (e.g., a beach), input from another application such as presentation slides, and the like, subsequent frames of the teleconference video stream may send the recipient only the foreground pixels, which may be combined with an alternative background image, [0095], each subsequent input image may be segmented using the motion likelihood of the current input image, the color likelihood of the prior input image, and optionally the contrast likelihood of the current input image).
Regarding Claim 4, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Blake further teaches wherein the first segmentation technique is based on motion of the foreground object ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally contrast model 234).
Regarding Claim 5, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 1 above. The combination, particularly Blake further teaches wherein the second segmentation technique is based on at least one physical characteristic of the foreground object ([0040], 
Regarding Claim 6, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 5 above. The combination, particularly Blake further teaches wherein the at least one physical characteristic of the foreground object includes one or more colors in the foreground object ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally the contrast model 234).
Regarding Claim 8, Blake teaches an apparatus (Fig. 1) comprising: a communications interface configured to communicate with a plurality of computing devices ([0024], Fig. 1, communication connections 112); a processor coupled to the communications interface ([0023], Fig. 1, processing unit 102), the processor configured to:
obtain an initial series of images of a foreground object in front of a background image ([0028], Fig. 2, video teleconferencing environment 200 where video camera 202 is commonly mounted with a wide field of view in an attempt to keep the participant framed within the field of view of the video camera (~foreground), the wide field of view also captures the background 208 of the scene [0035], input images from video input device);
segment at least one frame of the initial series of images into the foreground object and the background image ([0037], Fig. 2, given an input sequence of images, an input image frame 210 at time t 
evaluate according to a second segmentation technique ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally the contrast model 234); and
select a final background for segmenting a subsequent series of images according to the second segmentation technique ([0046], Fig. 2, segmentation indicators 218 (e.g., labels of foreground, background) from the segmentation module 216 and their associated pixels of the input image 210 may be used by an image processor 220 to modify and/or process the input image 210 based on the segmentation indicators 218 to produce an output image 222, the image processor may extract at least a portion of the foreground pixels and composite them with an alternative background image which may be of an alternative scene, a single color, a displayed object from another application such as a spreadsheet or presentation application and the like, at least a portion of the background pixels may be replaced with an alternative background image, the background image may be any suitable image, such as an alternative location scene (e.g., a beach), input from another application such as presentation slides, and the like, subsequent frames of the teleconference video stream may send the recipient only the foreground pixels, which may be combined with an alternative background image).

In the same field of endeavor, Dsouza teaches generating one or more test backgrounds, evaluating the one or more test backgrounds according to a second segmentation technique; and selecting a final background from the one or more test backgrounds ([0023], disclosed system is configured to select one or more background images to match with each of the foreground images, [0035], background processor 230 is generally configured to generate a background image as the virtual background for the segmented foreground object produced by foreground processor 220, the background image can be generated such that it corresponds with the motion, position, and/or orientation of the mobile device, [0061-0062], Fig. 7, at 720 first set of images is received, these images are a set of images with a common foreground object, first set of images may be selected based on the specific metadata associated with the characteristics of the motion of the mobile device, [0063], Fig. 7, at 730, a second set of images corresponding to the first set of images are identified based on one or more characteristics of motion of the mobile device, [0067], at 740 the foreground object may be synthesized into each of the second set of images).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of foreground and background layers in video image data through color, motion, and contrast segmentation such that an alternative background replacement may be performed, as taught in Blake, to further include evaluating a plurality of available backgrounds according to image segmentation information such that a final background from the set of available backgrounds may be selected, as taught in Dsouza, in order to provide better matched and more realistic and dynamically adaptable virtual background imagery. (See
Regarding Claim 9, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Blake further teaches wherein the processor is further configured to: send a command via the communications interface to an adjustable background to match the final background; obtain the subsequent series of images; and segment frames of the subsequent series of images according to the second segmentation technique ([0046], Fig. 2, the image processor may extract at least a portion of the foreground pixels and composite them with an alternative background image which may be of an alternative scene, a single color, a displayed object from another application such as a spreadsheet or presentation application and the like, at least a portion of the background pixels may be replaced with an alternative background image, the background image may be any suitable image, such as an alternative location scene (e.g., a beach), input from another application such as presentation slides, and the like, subsequent frames of the teleconference video stream may send the recipient only the foreground pixels, which may be combined with an alternative background image, [0095], each subsequent input image may be segmented using the motion likelihood of the current input image, the color likelihood of the prior input image, and optionally the contrast likelihood of the current input image).
Regarding Claim 11,
Regarding Claim 12, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Blake further teaches wherein the processor is configured to operate the second segmentation technique based on at least one physical characteristic of the foreground object ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally the contrast model 234).
Regarding Claim 13, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 8 above. The combination, particularly Blake further teaches wherein the at least one physical characteristic of the foreground object includes one or more colors in the foreground object ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally the contrast model 234).
Regarding Claim 15, Blake teaches a system (Fig. 1) comprising: an imaging device configured to capture images of a foreground object in front of a background image ([0026-0028], Fig. 1, digital video camera as input device 114); an adjustable background configured to provide the background image ([0026], Fig. 1, output devices 116 such as displays, [0046], alternative background image); and a conferencing endpoint ([0024], Fig. 1, communication connections 112) configured to:
obtain an initial series of images from the imaging device ([0028], Fig. 2, video teleconferencing environment 200 where video camera 202 is commonly mounted with a wide field of view in an attempt ~foreground), the wide field of view also captures the background 208 of the scene [0035], input images from video input device);
segment at least one frame of the initial series of images into the foreground object and the background image according ([0037], Fig. 2, given an input sequence of images, an input image frame 210 at time t may be represented as an array z of N pixels in RGB color space, the indexed pixels z may be input into a segmentation module 216 to segment the foreground from the background) to a first segmentation technique ([0037], Fig. 2, to segment pixels of the input image, each pixel may be defined as either foreground or background based on input from a motion model 230, a color model 232, and an optional contrast model 234, a plurality of pixels in the input image may be labeled by the segmentation module 216 as foreground or background by one or more segmentation indicators 218, each segmentation indicator being associated with one or more pixels of the input image);
evaluate according to a second segmentation technique ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally the contrast model 234); and
select a final background for segmenting a subsequent series of images according to the second segmentation technique ([0046], Fig. 2, segmentation indicators 218 (e.g., labels of foreground, background) from the segmentation module 216 and their associated pixels of the input image 210 may be used by an image processor 220 to modify and/or process the input image 210 based on the segmentation indicators 218 to produce an output image 222, the image processor may extract at least a portion of the foreground pixels and composite them with an alternative background image which may be of an alternative scene, a single color, a displayed object from another application such as a spreadsheet or presentation application and the like, at least a portion of the background pixels may be 
Blake fails to teach generating one or more test backgrounds, evaluating the one or more test backgrounds according to a second segmentation technique; and selecting a final background from the one or more test backgrounds.
In the same field of endeavor, Dsouza teaches generating one or more test backgrounds, evaluating the one or more test backgrounds according to a second segmentation technique; and selecting a final background from the one or more test backgrounds ([0023], disclosed system is configured to select one or more background images to match with each of the foreground images, [0035], background processor 230 is generally configured to generate a background image as the virtual background for the segmented foreground object produced by foreground processor 220, the background image can be generated such that it corresponds with the motion, position, and/or orientation of the mobile device, [0061-0062], Fig. 7, at 720 first set of images is received, these images are a set of images with a common foreground object, first set of images may be selected based on the specific metadata associated with the characteristics of the motion of the mobile device, [0063], Fig. 7, at 730, a second set of images corresponding to the first set of images are identified based on one or more characteristics of motion of the mobile device, [0067], at 740 the foreground object may be synthesized into each of the second set of images).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of foreground and background layers in video image data through color, motion, and contrast segmentation such that an alternative background replacement may be performed, as taught in Blake, to further include evaluating a plurality of available See Dsouza [0019-0020, 0026])
Regarding Claim 16, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Blake further teaches wherein the conferencing endpoint is further configured to: cause the adjustable background to match the final background; obtain the subsequent series of images from the imaging device; and segment frames of the subsequent series of images according to the second segmentation technique ([0046], Fig. 2, the image processor may extract at least a portion of the foreground pixels and composite them with an alternative background image which may be of an alternative scene, a single color, a displayed object from another application such as a spreadsheet or presentation application and the like, at least a portion of the background pixels may be replaced with an alternative background image, the background image may be any suitable image, such as an alternative location scene (e.g., a beach), input from another application such as presentation slides, and the like, subsequent frames of the teleconference video stream may send the recipient only the foreground pixels, which may be combined with an alternative background image, [0095], each subsequent input image may be segmented using the motion likelihood of the current input image, the color likelihood of the prior input image, and optionally the contrast likelihood of the current input image).
Regarding Claim 18, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 15 above. The combination, particularly Blake further teaches wherein the conferencing endpoint is configured to operate the first segmentation technique based on motion of the foreground object, and wherein the conferencing endpoint is configured to operate the second segmentation technique based on at least one physical characteristic of the foreground object ([0040], identification of pixels in the input image as foreground or background may be done by the 
Regarding Claim 19, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claim 18 above. The combination, particularly Blake further teaches wherein the at least one physical characteristic of the foreground object includes one or more colors in the foreground object ([0040], identification of pixels in the input image as foreground or background may be done by the segmentation module 216 of FIG. 2 in any suitable manner, segmentation based on motion may be fused with color segmentation and optionally contrast segmentation, the segmentation module accounts for motion as well as color and optionally contrast using the motion model 230, color model 232, and optionally the contrast model 234).

Claims 3, 7, 10, 14, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Blake et al (US 2006/0285747), in view of Dsouza et al (US 2019/0355172), and further in view of Chen et al (US 2019/0313071).
Regarding Claims 3, 10, and 17, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claims 1, 8, and 15 above. The combination fails to teach wherein generating the one or more test backgrounds comprises: obtaining user profile information associated with a user captured in the initial series of images; obtaining an indication of at least one physical characteristic of the foreground object captured in the initial series of images; and combining the user profile information and the indication of the at least one physical characteristic to generate the one or more test backgrounds based on improving a segmentation according to the second segmentation technique.
~user selections stored for post processing)); 
obtaining an indication of at least one physical characteristic of the foreground object captured in the initial series of images ([0039], color histogram contains the least frequently used foreground color 352 and the most frequently used foreground color 354, the least frequently used foreground color can be a color that is not used 356, in the case where there is more than one color that is not used 356, the least frequently used foreground color can be randomly selected from the colors that are not used); and 
combining the user profile information and the indication of the at least one physical characteristic to generate the one or more test backgrounds based on improving a segmentation according to the second segmentation technique ([0039-0040], when there is more than one color that is not used, the color closet to the user selected preferred color would be identified as the least frequently used foreground color, processor 102 can further analyze color histogram 350 to determine a least used color in the foreground objects 314 and identify the least used foreground color as a new background color 230 to replace the current background colors of the video frame data, [0046], processor 102 dynamically replaces the pixel contents in background image data 516 that match the background color 230 with corresponding pixel contents from the user selected background image 270 or from a user selected background video).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of foreground and background layers in video image data through color, motion, and contrast segmentation such that an alternative background replacement may be performed, as taught in Blake, including evaluating a plurality of available backgrounds according to image segmentation information such that a final background from the set of available backgrounds may be selected, as taught in Dsouza, to further include consideration of previously stored user preferences relating to background characteristics, such as color or imagery preferences, when determine which of the available backgrounds to choose, as taught in Chen, in order to better distinguish the coloring of the foreground subjects from the replacement background subject while adhering to user preferences. (See Chen [0002, 0039]) 
Regarding Claims 7, 14, and 20, Blake, as modified by Dsouza, teaches all aspects of the claimed invention as disclosed in Claims 1, 8, and 15 above. The combination fails to teach wherein the evaluating the one or more test backgrounds comprises comparing the one or more colors in the foreground object to a different background color of each of the one or more test backgrounds.
In the same field of endeavor, Chen teaches wherein the evaluating the one or more test backgrounds comprises comparing the one or more colors in the foreground object to a different background color of each of the one or more test backgrounds ([0042], processor 102 loads the background color module 136 from the system memory 120 and executes the program code associated with the background color module 136 to replace background colors of an image, the replacement background color 230 is thus the least used foreground color, as indicated by the color having the smallest number of pixels in the color histogram or being randomly selected from several colors that are not used in the color histogram).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the identification of foreground and background layers in video image data through color, motion, and contrast segmentation such that an alternative background replacement may be performed, as taught in Blake, including evaluating a plurality of available backgrounds according to image segmentation information such that a final background from the set of available backgrounds may be selected, as taught in Dsouza, to further include consideration of foreground coloring and previously stored user preferences relating to background characteristics, such as color or imagery preferences, when determine which of the available backgrounds to choose, as taught in Chen, in order to better distinguish the coloring of the foreground subjects from the replacement background subject while adhering to user preferences. (See Chen [0002, 0039])



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803. The examiner can normally be reached M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET G MASTRODONATO/               Primary Examiner, Art Unit 2641